DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-12 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted December 10, 2020, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogura et al. (US 2014/0349143 A1).
With regard to Claim 1, Ogura et al. disclose in Figures 2-4, a storage battery device for a battery pack of a handheld power tool, comprising: at least one electronics 
With regard to Claim 2, Ogura et al. do not specifically disclose wherein the electrically conductive plastic element has at least an electrical conductivity in a range of 10-10 Scm-1 to 103 Scm-1, however, such properties are inherent given that both Ogura et al. and the instant application utilize the same materials.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. See MPEP 2112.
With regard to Claim 3, Ogura et al. further disclose in Figures 2-4, at least one housing unit, called a housing (18), and a battery cell unit, made up of a plurality of battery cells (32), the electrically conductive plastic element (44) being situated on the battery cell unit (32) and/or on the housing unit (18) (paragraphs 0041-0043). 
With regard to Claim 4, Ogura et al. further disclose in Figures 2-4, at least one housing unit (18) and a battery cell unit (32), the electrically conductive plastic element (44) being molded into the battery cell unit (32) and/or into the housing unit (18) (paragraphs 0041-0043). The recitation, “being molded into the battery cell unit and/or into the housing unit”, is construed as a product-by-process limitation.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
With regard to Claim 5, Ogura et al. further disclose in Figures 2-4, at least one battery cell unit (32) and at least one monitoring unit, which is any of a microprocessor, memory and/or storage, and one or more sensors as part of the circuit board (36), fully capable of monitor the battery cell unit (32), the monitoring unit being formed at least partially by the electrically conductive plastic element (44) (paragraph 0040). 
The recitation, “configured to monitor the battery cell unit”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
With regard to Claim 6, Ogura et al. further disclose in Figures 2-4, at least one battery cell unit (32) and at least one electrical circuit protection unit, made up of one or more sensors or a printed circuit pattern located on the circuit board (36), which is fully capable of protecting at least the battery cell unit (32) and/or the electronics unit (10) at least from damage due to a short circuit (paragraph 0040), the electrical circuit protection unit being formed at least partially by the electrically conductive plastic element (44). 
The recitation, “formed at least partially by the electrically conductive plastic element”, is construed as a product-by-process limitation.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
The recitation, “configured to protect at least the battery cell unit and/or the electronics unit at least from damage due to a short circuit”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
With regard to Claim 7, Ogura et al. further disclose in Figures 2-4, at least one battery cell unit (32) and at least one heating unit, called isolated spaces (52), configured at least to heat the battery cell unit (32) when the temperature rises from the charging and discharging of the battery cells (paragraph 0042), the heating unit being formed at least partially by the electrically conductive plastic element.
The recitation, “formed at least partially by the electrically conductive plastic element”, is construed as a product-by-process limitation.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
The recitation, “configured at least to heat the battery cell unit,” is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
With regard to Claim 8, Ogura et al. disclose in Figures 2-4, wherein the electronics unit (10) includes at least one operating element, including a locking member (12) and a lock releasing member (14), which is formed at least partially by the electrically conductive plastic element (44), the operating element being a pushbutton element (paragraph 0035). 
The recitation, “formed at least partially by the electrically conductive plastic element”, is construed as a product-by-process limitation.  Product-by-process claims In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
With regard to Claim 9, Ogura et al. further disclose in Figures 2-4, at least one battery cell unit (32) and at least one evaluation unit, including the microprocessor or the memory and/or storage of the circuit board (36), fully capable of evaluating a code of the battery cell unit (32), the code being formed at least partially by the electrically conductive plastic element (44) (paragraph 0040). 
The recitation, “formed at least partially by the electrically conductive plastic element”, is construed as a product-by-process limitation.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  

.
With regard to Claim 10, Ogura et al. further disclose in Figures 2-4, a battery pack (10), comprising: at least one storage battery device made up of a plurality of battery cells (32) disposed within a housing (18), the storage device including at least one electronics unit that has at least one circuit board (36), the electronics unit including at least one electrically conductive plastic element, called isolating walls (44), which is connected electrically to at least the circuit board (36) through conductive wires (40) (paragraphs 0033-0043), the electrically conductive plastic element (44) being an electrically conductive elastomer (paragraphs 0057-0060). 
With regard to Claim 11, Ogura et al. further disclose in Figures 2-4, a handheld power tool comprising an exchangeable battery pack (10), the battery pack (10) including at least one storage battery device made up of a plurality of battery cells (32) disposed within a housing (18), the storage device including at least one electronics unit 
With regard to Claim 12, Ogura et al. disclose a method of manufacturing a storage battery device for a battery pack (10) of a handheld power tool, the method comprising: manufacturing at least one electrically conductive plastic element, called isolating walls (44), of an electronics unit of the storage battery device at least partially in a dispensing method, not particularly limited so long as the material has a suitable elasticity, hardness, durability and moisture-sealing properties (paragraphs 0056-0060).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725